Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                          Allowable Subject Matter
Claims 1-8; 15-22 are allowed over the prior art of record. The following is an examiner’s statement of reasons for allowance:
The art of record did not teach or suggest the claims taken as a whole and particular the limitations pertaining to:

“identifying a match between the obtained audio signature and one or more stored audio signatures, the stored audio signatures corresponding to time periods of a plurality of other multimedia assets; comparing programming metadata of the multimedia assets of the obtained audio signature and the one or more matching audio signatures; and determining whether the time period of the multimedia asset contains an advertisement based on the comparison of the programming metadata of the multimedia assets of the obtained audio signature and the one or more matching audio signatures” as recited in claim 1.

“identify a match between the obtained audio signature and the one or more stored audio signatures; compare programming metadata of the multimedia assets of the obtained audio signature and the one or more matching audio signatures; and determine whether the time period of the multimedia asset contains an advertisement based on the comparison of the 

“identify a match between the obtained audio signature and one or more stored audio signatures, the stored audio signatures corresponding to time periods of a plurality of other multimedia assets; compare programming metadata of the multimedia assets of the obtained audio signature and the one or more matching audio signatures; and determine whether the time period of the multimedia asset contains an advertisement based on the comparison of the programming metadata of the multimedia assets of the obtained audio signature and the one or more matching audio signatures” as recited in claim 22.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                                                     Conclusions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN D SAINT CYR whose telephone number is (571)270-3224. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 5712727527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN D SAINT CYR/Examiner, Art Unit 2425   

/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425